HEDRICK, Judge.
Defendant assigns error to the order denying his motion to suppress. The record discloses that the only evidence seized pursuant to the execution of the challenged search warrant was the coffee pot found in defendant’s apartment. The remaining items described in the bill of indictment — that is, the dictaphones and calculators — were seized pursuant to a search of the basement of the apartment house in which the defendant lived. Moreover, the search of the basement was undertaken with the permission of the landlord of the apartments who signed a permission to search form. Defendant does not and cannot challenge the admissibility of the items thereby recovered since he has no standing to contest the consent of the owner. State v. Bates, 37 N.C. App. 276, 245 S.E. 2d 827, cert. denied, 295 N.C. 735, 248 S.E. 2d 864 (1978); State v. Little, 27 N.C. App. 54, 218 S.E. 2d 184, cert. denied, 288 N.C. 512, 219 S.E. 2d 347 (1975). Defendant’s plea of guilty to larceny of the items seized in the search of the basement obviously supports the judgment entered thereon. Thus, it is not necessary that we reach the question of the validity of the search warrant since, even assuming arguendo that the coffee pot was illegally seized because the warrant was somehow invalid, the suppression of that evidence would have no effect on and could not vitiate the plea of guilty to larceny of the remaining items. For this reason the judgment appealed from is affirmed.
Affirmed.
Judges Parker and Vaughn concur.